UN|TED STATES D|STR|CT_ COURT
D|STR|CT OF NEVADA

 

 

 

 

 

 

 

 

 

 

 

SCOTT RAYMOND DOZ|ER, CaSe NO. 3218-CV-00570-RCJ-CBC
P|aintiff / ORDER _
m\,{,,,. FILED __MM rises an

V- ' m ENTEREQ ,_.‘MW: starti'§r)_sii

JAMES DZURENDA et ai., ~ C°UHSEW‘R“MFiqth
Defendants UE.[.: *¢l Q§‘§i§
sisrirus i:)i rRlc'i courif

'~ D'SCUSS'ON §i`rii‘i§ls`i’ §ii" Ni~\ii\riri

P|aintiff is a prisoner in the custody of the Ne\_ft ' »-

 

(“NDOC”). Through counse|, Plaintiff has submitted a civil rights complaint pursuant to
42 U.S.C. § 1983 and has filed an application to proceed in forma pauperis for a non-
prisoner, a motion fortemporary restraining order, and a motion for preliminary injunction
(Eci= Nos. 1, 2, s, 3). '

Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
complete an application to proceed in forma pauperis for a prisoner and attach both an
inmate account statement for the past six months and a properly executed financial
certificate P|aintiff has not submitted an application to proceed in forma pauperis for a
prisoner or a properly executed financial certificate (See ECF No. 1). As such, the in
forma pauperis application for a non-prisoner is denied Without prejudice The Court Wil|
retain P|aintiff’s civil rights complaint (ECF No. 2), but Wi|l not file it until the matter of the
payment of the filing fee is resoived. P|aintiff Wi|l be granted an opportunity to cure the
deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the
full filing fee for this action. |f Plaintiff chooses to file a new application to proceed in
forma pauperis he must file a fully complete application to proceed in forma pauperis for
a prisoner
||. CONCLUSION

For the foregoing reasons, |T |S ORDERED that P|aintiff’s application to proceed

 

 

LOCD*-|O)U`l-D~OOI\J-\

OO*-~|CDO`l-Lwl\J-\O@CD'-|O`JCD»I>-(.\JN-\O

 

in forma pauperis for a non-prisoner (ECF No. f) is DENIED Without prejudice to file a
new application.

|T |S FURTHER ORDERED that the Clerk of the Court SHALL SEND Piaintiff the
approved form application to proceed in forma pauperis for a prisoner, as We|l as the
document entitled information and instructions for filing an iri forma pauperis applicationl

|T lS FURTHER ORDERED that Within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
a prisoner, on the correct form With complete financial attachments in compliance With 28
U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (Which includes the
$350 filing fee and the $50 administrative fee)_

lT lS FURTHER ORDERED that if P|aintiff does not timely comply With this order1
dismissal of this action may resultl

|T |S FURTHER ORDERED that the C|erk of the Court shall retain the complaint
(ECF No. 2), but shall not file it at this time.

DATEDTH|S g day of Decem_ber2 .

  
  

 

sT TEs MAeis 'ATEJui;_)_eE

 

 

 

